1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JOHN HUSTON HULBERT, JR.,        )                  Case No.: 1:18-cv-01586 - JLT
                                      )
12            Plaintiff,              )                  ORDER REMANDING THE MATTER
                                      )                  PURSUANT TO SENTENCE FOUR OF 42 U.S.C.
13       v.                           )                  § 405(g)
                                      )
14   COMMISSIONER OF SOCIAL SECURITY, )                  ORDER DIRECTING ENTRY OF JUDGMENT IN
                                      )                  FAVOR OF PLAINTIFF JOHN HUSTON
15            Defendant.              )                  HULBERT AND AGAINST DEFENDANT, THE
                                      )                  COMMISSIONER OF SOCIAL SECURITY
16                                    )

17
18          On September 23, 2019, Plaintiff and the Commissioner of Social Security stipulated to a
19   voluntary remand of Plaintiff’s Social Security appeal, pursuant to sentence four of 42 U.S.C. § 405(g).
20          The parties stipulate that upon remand, an administrative judge shall conduct further
21   proceedings, and “reevaluate the severity of Plaintiff’s vision impairment; hold a new hearing and
22   accept Plaintiff’s mother as his qualified non-attorney representative or, if the ALJ has concerns
23   regarding Plaintiff’s mother’s representation, refer the case to OGC pursuant to agency policy; and
24   proceed with the sequential evaluation, as necessary.” (Id.) In addition, the parties request that final
25   judgment be entered in favor of Plaintiff. (Id. at 1-2) Thus, the Court ORDERS:
26          1.      The matter is REMANDED for further administrative proceedings under sentence four
27                  of 42 U.S.C. § 405(g); and
28          2.      The Clerk of Court is DIRECTED to enter judgment in favor of Plaintiff John Huston
                                                         1
1               Hulbert, Jr., and against Defendant, the Commissioner of Social Security.

2
3    IT IS SO ORDERED.

4      Dated:   September 23, 2019                       /s/ Jennifer L. Thurston
5                                                 UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
